   Case 18-23925       Doc 37     Filed 08/13/19 Entered 08/13/19 15:06:55           Desc Main
                                    Document     Page 1 of 4


                 IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                          NORTHERN DISTRICT OF ILLINOIS

IN RE:                                       )      Chapter 13
                                             )
Adela Ramos,                                 )      Case No. 18-23925
                                             )
         Debtor(s).                          )      Judge GOLDGAR

                                     NOTICE OF MOTION

The following persons or entities who have been served via electronic mail:
U.S. Bankruptcy Trustee: USTPRegion11.ES.ECF@usdoj.gov
Marilyn O. Marshall, Chapter 13 Trustee: courtdocs@chi13.com

The following persons or entities who have been served via U.S. Mail:
See attached list.

Please take notice that I shall appear before the following named Bankruptcy Judge, or any other
Judge presiding in his stead at 219 South Dearborn Street, Chicago, IL 60604, and present the
attached Motion to Modify Chapter 13 Plan, at which time and place you may appear.

         JUDGE:       Goldgar
         ROOM:        642
         DATE:        September 3, 2019
         TIME:        9:30 AM


                                      PROOF OF SERVICE

The undersigned certifies that a copy of this Notice of Motion and attachments were deposited at
the United States Post Office, Wheeling, Illinois, 60090, on or before August 13, 2019, at 5:00 p.m.,
with sufficient postage prepaid, or served electronically by the bankruptcy court, under oath and
under all penalties of perjury.

                                             /s/ Alexander Preber
                                             Alexander Preber, A.R.D.C. #6324520
                                             Attorney for the Debtor(s)


DAVID M. SIEGEL & ASSOCIATES
790 Chaddick Drive
Wheeling, IL 60090
847/520-8100
   Case 18-23925        Doc 37     Filed 08/13/19 Entered 08/13/19 15:06:55            Desc Main
                                     Document     Page 2 of 4


To the following persons or entities who have been served via first-class U.S. Mail:

Adela Ramos
4055 W. 80th Pl
Chicago, IL 60552

The Payday Loan Store
c/o Creditors Bankruptcy Service
P.O. Box 800849
Dallas, TX 75380

Verizon
by American InfoSource as agent
4515 N Santa Fe Ave
Oklahoma City, OK 73118

Quantum3 Group LLC as agent for
GPCC I LLC
PO Box 788
Kirkland, WA 98083-0788

U.S. Bank National Association
c/o Select Portfolio Servicing, Inc.
P.O. Box 65250
Salt Lake City, UT 84165-0250
   Case 18-23925           Doc 37   Filed 08/13/19 Entered 08/13/19 15:06:55             Desc Main
                                      Document     Page 3 of 4


                 IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                          NORTHERN DISTRICT OF ILLINOIS

IN RE:                                         )       Chapter 13
                                               )
Adela Ramos,                                   )       Case No. 18-23925
                                               )
         Debtor(s).                            )       Judge GOLDGAR

                             MOTION TO MODIFY CHAPTER 13 PLAN

         NOW COME the debtor, Adela Ramos, by and through her attorneys, DAVID M. SIEGEL

AND ASSOCIATES, to present this Motion, and in support thereof states as follows:

   1)       Jurisdiction is proper and venue is fixed in this Court with respect to these parties.

   2)       On August 24, 2018, the Debtor filed a voluntary petition for relief pursuant to Chapter

            13 under Title 11 USC, and the Chapter 13 plan was confirmed on November 26, 2018.

            Marilyn O. Marshall was appointed Trustee in this case.

   3)       The Debtor’s Chapter 13 plan currently provides for payments of $440.00 for an initial

            plan term of 36 months, with payments to the General Unsecured Creditors of at least

            10% of their allowed claims.

   4)       The Debtor has paid $6,280.00 into her Chapter 13 plan over the 12 months since the

            case was filed.

   5)       The Debtor is currently in default in the amount of $1,397.00, at the time this motion

            will be heard.

   6)       The Debtor fell behind because she had to use her 2018 tax refund for catching up on

            rent, car repairs, and bills. She could not tender the tax refund to the Trustee.

   7)       The Debtor has begun working at NM Healthcare, as an Imaging Assistant, and can

            maintain current monthly plan payments, as evidenced by the $440.00 good faith

            payment that will be tendered to her attorneys, but she cannot afford to get caught up on

            the default.
   Case 18-23925       Doc 37     Filed 08/13/19 Entered 08/13/19 15:06:55           Desc Main
                                    Document     Page 4 of 4


   8)      The Debtor proposes to modify her Chapter 13 plan pursuant to 11 U.S.C. §1329 to

           defer the plan payment default to the end of the plan. Debtor makes this proposal in

           good faith and with the intention of completing her Chapter 13 plan.

   9)      Deferring the plan payment default will not cause the confirmed Chapter 13 plan to run

           longer than 60 months and will continue to pay General, Unsecured Creditors at least

           10% of their allowed claims.

        WHEREFORE, the Debtor, Adela Ramos, prays that this Honorable Court enter an Order to

Modify the Chapter 13 Plan, and for other such relief as the Court deems fair and proper.


                                             Respectfully Submitted,

                                             /s/ Alexander Preber_______
                                             Alexander Preber, A.R.D.C. #6324520
                                             Attorney for the Debtor(s)

DAVID M. SIEGEL & ASSOCIATES
790 Chaddick Drive
Wheeling, IL 60090
847/520-8100
